Citation Nr: 0430519	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophogeal reflux disease (GERD) with 
small intermittent sliding type hiatal hernia.

2.  Entitlement to a disability evaluation in excess of 20 
percent for the residuals of multiple comminuted fractures of 
the right middle and distal phalanges with degenerative joint 
disease of the long finger and fractured distal phalanx of 
the right index finger (favorable ankylosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1982, and again from October 1982 to February 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted the 
veteran's claim seeking entitlement to service connection for 
GERD with small intermittent sliding type hiatal hernia in 
the October 2002 rating decision, and assigned a 
noncompensable evaluation.  The veteran appealed the rating 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for the veteran's service-connected 
GERD with hiatal hernia from the time period beginning with 
the grant of original service connection, pursuant to the 
Court's holding in Fenderson, supra.

In addition, the Board notes that, subsequent to the 
veteran's notice of disagreement with the decision granting 
service connection for GERD with hiatal hernia and assigning 
a noncompensable evaluation, the RO granted a 10 percent 
evaluation for the disability, effective the date service 
connection was effectuated.  As this grant of a higher 
initial evaluation does not constitute a full grant of all 
benefits possible for the service-connected GERD with hiatal 
hernia, and as the veteran has not withdrawn his claim, the 
issue concerning entitlement to a higher initial evaluation 
for this disability is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran testified in May 2004 before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate 
in this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

The record reflects that the veteran has averred that his 
service-connected residuals of fractures to his right middle 
and right index fingers has impaired his ability to obtain 
and retain gainful employment.  However, in his May 2004 
testimony, the veteran testified that he is currently 
employed.  The RO should clarify whether or not the veteran 
wishes to file a claim for entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
while the veteran has been proffered VA examinations to 
determine the nature and extent of his service-connected 
upper gastrointestinal and right finger disabilities, such 
examinations were conducted without review of the claims file 
and, accordingly, absent review of records of treatment that 
had been accorded the veteran for these disabilities.  

Moreover, the veteran testified before the undersigned 
Veterans Law Judge that he has continued to receive treatment 
for his service-connected disabilities, including prescribed 
medications.

Specifically, concerning his service-connected GERD with 
hiatal hernia, he testified that his medication had been 
changed within the last two years.  He testified that he had 
experienced improvement in his symptoms with the new 
medication but, in answering direct questions asked by both 
the representative and the Judge, he acknowledged that while 
the medication controls most of the symptoms, it does not 
control all of the symptoms.  In this regard, even with the 
medication and a controlled diet, he continues to have 
frequent diarrhea and to be awakened by heartburn throughout 
the night.  In addition, he has not been able to regain his 
normal weight of 220 pounds (he testified that currently 
weighs 187 pounds).  

Concerning his service-connected residuals of fractures of 
the right fingers, he testified that he has increased 
weakness in his grip and decreased dexterity.  Even with 
prescribed medication, he experiences a dull ache in his 
right hand and repeated use of the right hand, including his 
right middle and index fingers, prompts cramping in his right 
palm.  He loses circulation in his right middle and index 
fingers in the night and, if it is cold, the tips of these 
fingers turn blue.  He testified that his treating physician 
has recommended amputating the tips of his fingers because 
there is no circulation to them.

A review of the VA examination conducted in September 2002 
reveals no clinical testing other than X-rays of the right 
fingers-for either condition here at issue.  A review of 
available VA treatment records shows that the veteran had 
undergone recent gastric testing and that he was found to 
evidence partial delayed gastric emptying and GERD.  These 
results are not referenced or discussed in the VA examination 
report.  Furthermore, during the hearing, the Veterans Law 
Judge asked the veteran specifically if any neurological 
testing had been conducted, and the veteran answered in the 
negative.

Accordingly, the Board finds that the September 2002 VA 
examination reports provide an inadequate basis upon which to 
fairly adjudicate the veteran's service-connected 
disabilities.

In addition, the Board notes that a VA treatment entry dated 
in February 2002 indicates that the veteran transferred to 
the care of the Denver, Colorado VA Medical Center (MC) from 
the Greenville, South Carolina VAMC.  Available treatment 
records date only from June to August 1999 and from October 
2001 to July 2002.  The Board finds it would be helpful, 
particularly in assessing the proper evaluation to be 
assigned, initially, to the veteran's service-connected GERD 
with hiatal hernia, to have the records of treatment the 
veteran received between August 1999 and October 2001.  

Given the fact that VA treatment records demonstrate clinical 
findings that are not reflected in the VA examination report, 
and the fact that the VA examiner did not have the benefit of 
reviewing the claims folder in examining the veteran, the 
Board finds it would be helpful to proffer the veteran 
examinations to include all appropriate clinical testing and 
review of the claims file-including all VA medical treatment 
records obtained pursuant to this remand-in totality.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected GERD with hiatal hernia 
and residuals of fractures to the right 
middle and right index fingers from April 
1999 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him for his upper gastrointestinal and 
right hand disabilities by the VAMC in 
Denver, Colorado from July 2002 to the 
present, and by the VAMC in Greenville, 
South Carolina from August 1999 to 
October 2001.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
gastrointestinal and neurological 
examinations, by the appropriate 
specialists, to determine the nature and 
extent of his service-connected upper 
gastrointestinal disability and residuals 
of fractures to the right middle and 
right index fingers.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected GERD with 
hiatal hernia and residuals of 
fractures to the right middle and 
right index fingers.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected GERD with hiatal 
hernia and residuals of fractures to 
the right middle and right index 
fingers.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all upper 
gastrointestinal and pathology of 
the right hand-to include any and 
all orthopedic, muscle, and 
neurological impairment.
?	Concerning the service-connected 
residuals of fractures to the right 
middle and right index fingers, the 
examiner is requested to comment on 
the following:
1.	the presence of any 
neurological impairment present 
that is the result of or part 
and parcel of the service-
connected fractures to the 
right middle and right index 
fingers, including but not 
limited to numbness, weakness, 
loss of circulation, etc.
2.	the presence of any muscle 
impairment present that is the 
result of or part and parcel of 
the service-connected fractures 
to the right middle and right 
index fingers, including but 
not limited to weakness, 
spasming, etc.
3.	the presence of any orthopedic 
impairment present that is the 
result of or part and parcel of 
the service-connected fractures 
to the right middle and index 
fingers, including but not 
limited to clinical findings of 
arthritis and/or ankylosis, 
limited range of motion, etc.

If the examiner cannot state whether or 
not neurological, muscle, and orthopedic 
pathology demonstrated is the result of 
or part and parcel of the service-
connected fractures to the right middle 
and index fingers, the examiner should so 
state.

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for a higher 
initial evaluation for his service-
connected GERD with small intermittent 
sliding type hiatal hernia and a higher 
evaluation for the residuals of multiple 
comminuted fractures of the right middle 
and distal phalanges with degenerative 
joint disease of the long finger and 
fracture distal phalanx of the right 
index finger (favorable ankylosis) to 
include consideration of the revised 
criteria governing evaluation of 
ankylosis of limitation of motion of 
single or multiple fingers (see 67 Fed. 
Reg. 48,784, 48,785-86 (July 26, 2002) 
(effective August 26, 2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. § 4.40, 4.45.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




